             Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 1 of 27


     JEAN E. WILLIAMS
 1   Acting Assistant Attorney General
 2
     DEBRA J. CARFORA
 3   BRANDON N. ADKINS
     U.S. Department of Justice
 4   Environmental Defense Section
     P.O. Box 7611
 5   Washington, D.C. 20044
 6   Tel: (202) 514-2640
     Fax: (202) 514-8865
 7   Email: debra.carfora@usdoj.gov

 8   Counsel for Defendants
 9                              UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
11

12
     ASBESTOS DISEASE AWARENESS
                                                       Case No. 3:19-CV-00871-EMC
13   ORGANIZATION, et al.,

14                                                     STIPULATION AND [PROPOSED]
                    Plaintiffs,
                                                       ORDER REGARDING EPA’S
             v.
15                                                     MOTION TO ALTER OR AMEND
                                                       JUDGMENT UNDER RULE 59 OR
16   U.S. ENVIRONMENTAL PROTECTION
                                                       FOR RELIEF UNDER RULE 60
     AGENCY, et al.,
17
                    Defendants.
18

19

20

21   STATE OF CALIFORNIA, by and through
     Attorney General Rob Bonta, et al.,
22
                    Plaintiffs,
23           v.
                                                       Case No. 3:19-CV-03807-EMC
24
     U.S. ENVIRONMENTAL PROTECTION
25   AGENCY, et al.,

26                  Defendants.
27

28                                                1
      Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                             Rule 59 or For Relief Under Rule 60
                                           Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
              Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 2 of 27



 1          WHEREAS, on February 19, 2019, Asbestos Disease Awareness Organization, American

 2   Public Health Association, Center for Environmental Health, Environmental Working Group,

 3   Environmental Health Strategy Center, and Safer Chemicals Healthy Families (“ADAO

 4   Plaintiffs”) filed an amended complaint in the U.S. District Court for the Northern District of

 5   California against Andrew Wheeler, as Acting Administrator of the United States Environmental

 6   Protection Agency, and the United States Environmental Protection Agency (collectively,

 7   “EPA”) for declaratory and injunctive relief captioned Asbestos Disease Awareness

 8   Organization v. EPA, No. 19-CV-00871 (“ADAO Case”);

 9          WHEREAS, on June 28, 2019, the State of California, by and through then Attorney

10   General Xavier Becerra, the Commonwealth of Massachusetts, by and through Attorney General

11   Maura Healey, and the States of Connecticut, Hawaii, Maine, Maryland, Minnesota, New Jersey,

12   Oregon, Washington, and the District of Columbia (“AGs,” together with the ADAO Plaintiffs,

13   “Plaintiffs”) filed a complaint in the U.S. District Court for the Northern District of California

14   against EPA for declaratory and injunctive relief captioned State of California v. EPA, No. 19-

15   CV-03807 (“AGs’ Case”);

16          WHEREAS, the above-referenced cases were consolidated per a stipulated order

17   (“Consolidated Cases”);

18          WHEREAS, in the Consolidated Cases, the Court construed Plaintiffs’ administrative

19   petitions brought under section 21(a) of the Toxic Substances Control Act (“TSCA”) as seeking

20   amendments to the Chemical Data Reporting (“CDR”) rule to require additional reporting on

21   asbestos and asbestos-containing products;

22          WHEREAS, on December 22, 2020, after full briefing and oral argument, the Court

23   issued an opinion granting summary judgment to Plaintiffs and denying summary judgment to

24   EPA (“Summary Judgment Order”);

25          WHEREAS, the Summary Judgement Order directed EPA to “amend its CDR reporting

26   rule pursuant to its authority under 15 U.S.C. § 2607(a)(1)(A) (i.e., under Section 8(a) of TSCA),

27

28                                                2
      Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                             Rule 59 or For Relief Under Rule 60
                                           Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
              Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 3 of 27



 1   to address the information-gathering deficiencies identified herein” (Summary Judgment Order

 2   35);

 3           WHEREAS, on January 5, 2021, the Court entered judgment pursuant to Federal Rule of

 4   Civil Procedure 58 in favor of Plaintiffs (“Judgment”);

 5           WHEREAS, on February 2, 2021, EPA filed a Motion to Alter or Amend Judgment

 6   Under Rule 59 or For Relief Under Rule 60 (“EPA’s Motion,” ADAO Case ECF No. 62; AGs’

 7   Case ECF No. 74);

 8           WHEREAS, EPA’s Motion asked the Court to alter or modify the Judgment or otherwise

 9   grant relief consistent with the remedy available under section 706(2) of the Administrative

10   Procedure Act (“APA”) by, among other things, vacating a specific instruction that EPA amend

11   the CDR rule;

12           WHEREAS, Plaintiffs opposed EPA’s Motion (ADAO Case ECF No. 67; AGs’ Case

13   ECF No. 79) on the grounds that the remedy ordered by the Court was authorized under section

14   21(b)(4)(A) of TSCA and section 706(1) of the APA;

15           WHEREAS, the parties to the ADAO Case and the AGs’ Case agree that section

16   21(b)(4)(A) of TSCA authorizes the Court to direct EPA “to initiate a rulemaking proceeding as

17   requested in the petition”;

18          WHEREAS, the parties to the ADAO Case and the AGs’ Case also agree that where a

19   petition under TSCA section 21(a) seeks amendment of an existing rule, denial of the petition is

20   judicially reviewable under section 21(b)(4)(A) subject to the scope and standard of review

21   provided in section 706(2) of the APA;

22          WHEREAS, pursuant to Rule 15(b) of the FRCP, the ADAO Plaintiffs and the AGs have

23   moved for leave to file amended complaints expressly stating such causes of action under TSCA

24   section 21(b)(4)(A) and removing their causes of action under the APA;

25          WHEREAS, EPA does not oppose such motions for leave to file amended complaints; and

26          WHEREAS, the parties have entered into the attached Settlement Agreement under which

27   EPA has agreed to initiate a rulemaking proceeding to require reporting under TSCA section 8(a)

28                                                3
      Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                             Rule 59 or For Relief Under Rule 60
                                           Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
             Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 4 of 27



 1   on asbestos in a manner that addresses the information-gathering deficiencies identified in the

 2   Court’s Summary Judgment Order;

 3         WHEREAS, the parties agree not to appeal or otherwise seek modification of the January

 4   5, 2021 Judgment in this case if this Stipulation and Order is approved by the Court.

 5         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

 6   the parties to the ADAO Case and the AGs’ Case, that:

 7             1. Plaintiffs’ unopposed motions to amend their complaints are granted;

 8             2. The Court’s instruction on page 35 of the December 22, 2020 Summary Judgment

 9                 Order, that EPA “amend its CDR reporting rule pursuant to its authority under 15

10                 U.S.C. § 2607(a)(1)(A) (i.e., under Section 8(a) of TSCA), to address the

11                 information-gathering deficiencies identified therein” is VACATED;

12             3. The Court’s December 22, 2020 Summary Judgment Order is AMENDED to read

13                 as follows: “The EPA is directed to initiate a rulemaking proceeding to require

14                 reporting on asbestos under 15 U.S.C. § 2607(a)(1)(A) (i.e., under Section 8(a) of

15                 TSCA) that addresses the information-gathering deficiencies identified herein”;

16             4. The Court DENIES AS MOOT and DISMISSES WITH PREJUDICE EPA’s

17                 Motion to Alter or Amend Judgment Under Rule 59 or For Relief Under Rule 60

18                 (ADAO Case ECF No. 62 and AGs’ Case ECF No. 74); and

19             5. The Court retains jurisdiction for purposes of ensuring compliance with its Orders.

20
                                                       Respectfully submitted,
21
      Dated: June 7, 2021                              /s/ Robert M. Sussman (with permission)
22                                                     ROBERT M. SUSSMAN
23                                                     Sussman & Associates
                                                       3101 Garfield Street, NW
24                                                     Washington, DC 20008
                                                       (202) 716-0118
25                                                     bobsussman1@comcast.net
26
                                                       Attorney for ADAO Plaintiffs
27

28                                                4
      Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                             Rule 59 or For Relief Under Rule 60
                                           Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
            Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 5 of 27


     Dated: June 7, 2021                          FOR THE STATE OF CALIFORNIA
 1                                                ATTORNEY GENERAL ROB BONTA
 2
                                                  /s/ Megan K. Hey (with permission)
 3                                                MEGAN K. HEY
                                                  ELIZABETH B. RUMSEY
 4                                                Deputy Attorneys General
                                                  300 South Spring Street, Suite 1702
 5                                                Los Angeles, CA 90013
 6                                                (213) 269-6344
                                                  Attorneys for State of California, by and
 7                                                through
                                                  Attorney General Xavier Becerra
 8
                                                  Attorneys for State of California
 9
     Dated: June 7, 2021                          FOR THE COMMONWEALTH OF
10                                                MASSACHUSETTS
                                                  ATTORNEY GENERAL MAURA HEALEY
11
                                                  /s/ I. Andrew Goldberg (with permission)
12                                                I. ANDREW GOLDBERG
                                                  Assistant Attorney General
13                                                Environmental Protection Division
                                                  One Ashburton Place, 18th Floor
14                                                Boston, MA 02108
                                                  (617) 963-2429
15
                                                  Attorneys for Commonwealth of
16                                                Massachusetts
17

18

19

20

21

22

23

24

25

26

27

28                                               5
     Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                            Rule 59 or For Relief Under Rule 60
                                          Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
            Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 6 of 27


     Dated: June 7, 2021                          FOR THE STATE OF CONNECTICUT
 1                                                ATTORNEY GENERAL WILLIAM TONG
 2
                                                  /s/ Matthew I. Levine (with permission).
 3                                                 MATTHEW I. LEVINE
                                                   Deputy Associate Attorney General
 4                                                 SCOTT N. KOSCHWITZ
                                                   Assistant Attorney General
 5                                                 State of Connecticut
                                                   Office of the Attorney General
 6                                                 165 Capitol Avenue
                                                   Hartford, CT 06106
 7                                                 (860) 808-5250
                                                   Attorneys for State of Connecticut, by and
 8                                                 through Attorney General William Tong

 9

10
     Dated: June 7, 2021                           FOR THE STATE OF HAWAII
11
                                                   ATTORNEY GENERAL CLARE E. CONNORS
12
                                                   /s/ Wade H. Hargrove III (with permission)
13                                                 WADE H. HARGROVE III
                                                   Deputy Attorney General
14                                                 (admitted pro hac vice)
15                                                 Health and Human Services Division
                                                   Department of the Attorney General
16                                                 465 South King Street, Room 200
                                                   Honolulu, Hawaii 96813
17                                                 (808) 586-4070
                                                   wade.h.hargrove@hawaii.gov
18

19                                                 Attorneys for State of Hawaii

20   Dated: June 7, 2021                           FOR THE STATE OF MAINE
                                                   ATTORNEY GENERAL AARON M. FREY
21
                                                   /s/ Katherine Tierney (with permission)
22
                                                   KATHERINE TIERNEY
23                                                 Assistant Attorney General
                                                   (admitted pro hac vice)
24                                                 Office of the Attorney General
                                                   6 State House Station
25                                                 Augusta, ME 04333-0006
                                                   (207) 626-8897
26
                                                   katherine.tierney@maine.gov
27                                                 Attorneys for State of Maine

28                                               6
     Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                            Rule 59 or For Relief Under Rule 60
                                          Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
            Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 7 of 27


     Dated: June 7, 2021                          FOR THE STATE OF MARYLAND
 1                                                ATTORNEY GENERAL BRIAN E. FROSH
 2
                                                  /s/ Steven J. Goldstein (with permission).
 3                                                STEVEN J. GOLDSTEIN
                                                  Special Assistant Attorney General
 4                                                (admitted pro hac vice)
                                                  Office of the Attorney General
 5
                                                  200 Saint Paul Place
 6                                                Baltimore, MD 21202
                                                  (410) 576-6414 sgoldstein@oag.state.md.us
 7
                                                  Attorneys for State of Maryland
 8

 9
     Dated: June 7, 2021                          FOR THE STATE OF MINNESOTA
10                                                ATTORNEY GENERAL KEITH ELLISON

11                                                /s/ Philip Pulitzer (with permission)
                                                  PHILIP PULITZER
12                                                Assistant Attorney General
13                                                (admitted pro hac vice)
                                                  900 Town Square Tower
14                                                445 Minnesota Street, Suite 900
                                                  St. Paul, Minnesota 55101-2127
15                                                (651) 757-1244
                                                  philip.pulitzer@ag.state.mn.us
16

17                                                Attorneys for State of Minnesota

18
     Dated: June 7, 2021                          FOR THE STATE OF NEW JERSEY
19                                                ATTORNEY GENERAL GURBIR S. GREWAL
20                                                /s/ Lisa Morelli (with permission)
21                                                LISA MORELLI
                                                  Deputy Attorney General
22                                                Division of Law
                                                  R.J. Hughes Justice Complex
23                                                25 Market Street, P.O. Box 093
                                                  Trenton, NJ 08625
24
                                                  (609) 376-2708
25                                                lisa.morelli@law.njoag.gov

26                                                Attorneys for State of New Jersey
27

28                                               7
     Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                            Rule 59 or For Relief Under Rule 60
                                          Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
            Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 8 of 27



 1   Dated: June 7, 2021                          FOR THE STATE OF OREGON
 2                                                ATTORNEY GENERAL ELLEN F. ROSENBLUM

 3                                               /s/ Paul Garrahan (with permission)
                                                 PAUL GARRAHAN
 4                                               Attorney-in-Charge
                                                 (admitted pro hac vice)
 5                                               STEVE NOVICK
                                                 Special Assistant Attorney General
 6                                               (admitted pro hac vice)
                                                 Natural Resources Section
 7                                               Oregon Department of Justice
                                                 1162 Court Street, N.E.
 8                                               Salem, Oregon 97301-4096
                                                 (503) 947-4342
 9                                               paul.garrahan@doj.state.or.us
                                                 steve.novick@doj.state.or.us
10                                               Attorneys for State of Oregon
11

12   Dated: June 7, 2021                          FOR THE STATE OF WASHINGTON
                                                  ATTORNEY GENERAL ROBERT W. FERGUSON
13
                                                  /s/ Jonathan C. Thompson (with permission)
14                                                JONATHAN C. THOMPSON
                                                  Assistant Attorney General
15                                                (admitted pro hac vice)
16                                                Ecology Division
                                                  Office of the Attorney General
17                                                P.O. Box 40117
                                                  Olympia, WA 98504-0117
18                                                (360) 586-6740
                                                  jonathan.thompson@atg.wa.gov
19

20                                                Attorney for State of Washington

21

22

23

24

25

26

27

28                                               8
     Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                            Rule 59 or For Relief Under Rule 60
                                          Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
            Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 9 of 27


     Dated: June 7, 2021                                FOR THE DISTRICT OF COLUMBIA
 1                                                      ATTORNEY GENERAL KARL A. RACINE
 2
                                                        /s/ Robyn R. Bender (with permission)
 3                                                      ROBYN R. BENDER
                                                        Deputy Attorney General
 4                                                      Public Advocacy Division
                                                        CATHERINE A. JACKSON
 5
                                                        Chief, Public Integrity Section
 6                                                      DAVID S. HOFFMANN
                                                        Assistant Attorney General
 7                                                      (admitted pro hac vice)
                                                        441 Fourth Street N.W., Suite 650 North
 8                                                      Washington, D.C. 20001
                                                        (202) 442-9889
 9
                                                        david.hoffmann@dc.gov
10
                                                        Attorneys for the District of Columbia
11
     Dated: June 7, 2021                                FOR DEFENDANTS
12
                                                        JEAN E. WILLIAMS
13
                                                        ACTING ASSISTANT ATTORNEY GENERAL
14
                                                        /s/ Brandon N. Adkins
15                                                      DEBRA J. CARFORA
                                                        BRANDON N. ADKINS
16                                                      United States Department of Justice
17                                                      Environmental & Natural Resources Division
                                                        Environmental Defense Section
18                                                      P.O. Box 7611
                                                        Washington, D.C. 20044
19                                                      Tel: (202) 514-2640 (Carfora)
                                                        Tel: (202) 616-9174 (Adkins
20                                                      Email: debra.carfora@usdoj.gov
21                                                      Email: brandon.adkins@usdoj.gov

22                                                      Attorneys for Defendants

23                                        *         *        *
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26   DATED: June 7, 2021
                                              Edward M. Chen
27                                            United States District Judge
28                                                9
      Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                             Rule 59 or For Relief Under Rule 60
                                           Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
            Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 10 of 27



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on this 7th day of June, 2021, a true and correct copy of the foregoing

 3   Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under

 4   Rule 59 or For Relief Under Rule 60 was filed electronically with the Clerk of the Court using

 5   CM/ECF. I also certify that the foregoing document is being served on all counsel of record via

 6   transmission of Notices of Electronic Filing generated by CM/ECF.

 7
                                                          /s/ Brandon N. Adkins
 8                                                        Brandon N. Adkins
 9                                                        United States Department of Justice

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend Judgment Under
                                                             Rule 59 or For Relief Under Rule 60
                                           Case Nos. 3:19-CV-00871-EMC; 3:19-CV-03807-EMC
        Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 11 of 27




                                SETTLEMENT AGREEMENT
       WHEREAS, on February 19, 2019, Asbestos Disease Awareness Organization, American
Public Health Association, Center for Environmental Health, Environmental Working Group,
Environmental Health Strategy Center, and Safer Chemicals Healthy Families (“ADAO
Plaintiffs”) filed an amended complaint in the U.S. District Court for the Northern District of
California against Andrew Wheeler, as Acting Administrator of the United States Environmental
Protection Agency, and the United States Environmental Protection Agency (collectively,
“EPA”) for declaratory and injunctive relief captioned Asbestos Disease Awareness
Organization v. EPA, No. 19-CV-00871;
       WHEREAS, on June 28, 2019, the State of California, by and through then Attorney
General Xavier Becerra, the Commonwealth of Massachusetts, by and through Attorney General
Maura Healey, and the States of Connecticut, Hawaii, Maine, Maryland, Minnesota, New Jersey,
Oregon, Washington, and the District of Columbia (together with the ADAO Plaintiffs,
“Plaintiffs”) filed a complaint in the U.S. District Court for the Northern District of California
against EPA for declaratory and injunctive relief captioned State of California v. EPA, No. 19-
CV-03807;
       WHEREAS, the above-referenced cases were consolidated per a stipulated order
(“Consolidated Cases”);
       WHEREAS, in the Consolidated Cases, Plaintiffs sought judicial review of EPA’s
decisions to deny Plaintiffs’ administrative petitions brought under section 21(a) of the Toxic
Substances Control Act (“TSCA”) seeking amendments to the Chemical Data Reporting
(“CDR”) rule requiring reporting on asbestos and asbestos-containing products;
       WHEREAS, on December 22, 2020, after full briefing and oral argument, the Court
issued an opinion granting summary judgment to Plaintiffs and denying summary judgment to
EPA (“Summary Judgment Order”);
       WHEREAS, the Order directed EPA to “amend its CDR reporting rule pursuant to its
authority under 15 U.S.C. § 2607(a)(1)(A) (i.e., under Section 8(a) of TSCA), to address the
information-gathering deficiencies identified herein” (Order 35);
       WHEREAS, on January 5, 2021, the Court entered judgment pursuant to Federal Rule of
Civil Procedure 58 in favor of Plaintiffs (“Judgment”);




                                            Page 1 of 17
        Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 12 of 27




        WHEREAS, on January 28, 2021, Plaintiffs wrote to counsel for EPA to request that
EPA commit to a schedule by which it would propose and finalize a rulemaking to amend the
CDR rule;
        WHEREAS, on February 2, 2021, EPA filed a Motion to Alter or Amend Judgment
Under Rule 59 or For Relief Under Rule 60 (“EPA’s Motion,” ADAO Case ECF No. 62; AGs’
Case ECF No. 74);
        WHEREAS, EPA’s Motion asked the Court to alter or modify the Judgment or otherwise
grant relief consistent with the remedy available under section 706(2) of the Administrative
Procedure Act (APA) by, among other things, deleting a specific instruction to amend the CDR
rule;
        WHEREAS, Plaintiffs opposed EPA’s Motion (ADAO Case ECF No. 67; AGs’ Case
ECF No. 79) on the grounds that the remedy ordered by the Court was authorized under section
21(b)(4)(A) of TSCA and section 706(1) of the APA;
        WHEREAS, the parties wish to resolve by settlement all outstanding issues in this case,
including compliance with the Court’s Summary Judgment Order and the issues raised in EPA’s
Motion;
        WHEREAS, the parties, by entering into this Settlement Agreement, do not waive or
limit any claim or defense, on any grounds, related to any final EPA action;
        NOW, THEREFORE, it is agreed:
        1.     Within 3 days of signing this Settlement Agreement, the parties will file the
attached Stipulation and [Proposed] Order Regarding EPA’s Motion to Alter or Amend
Judgment Under Rule 59 or For Relief Under Rule 60 (“Proposed Stipulation”) in the
Consolidated Cases.
        2.     Concurrently, Plaintiffs will move under Rule 15(b) of the Federal Rules of Civil
Procedure for leave to file amended complaints in accordance with the Proposed Stipulation.
        3.     Defendants agree not to oppose Plaintiffs’ motion for leave to file amended
complaints.
        4.     This Settlement Agreement is conditioned on the Court approving and signing the
Proposed Stipulation without modification and granting the motion for leave to file amended
complaints. If the Court does not approve and sign the Proposed Stipulation without modification
and grant the motion for leave to file amended complaints within thirty days of filing, the parties



                                           Page 2 of 17
        Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 13 of 27




agree that this Settlement Agreement is null and void. Nothing contained in this Settlement
Agreement or the settlement discussions that led to this Settlement Agreement will be offered or
used in any litigation involving the parties.
       5.      Pursuant to section 8(a) of TSCA, EPA shall sign for publication in the Federal
Register:
               a.      No later than nine months from the effective date of this agreement, a
       notice of EPA’s proposed action to promulgate a rule pursuant to TSCA section 8(a), 15
       U.S.C. § 2607(a), for the maintenance of records and submission to EPA of reports by
       manufacturers, importers and processors of asbestos and mixtures and articles containing
       asbestos (including as an impurity) that address the information-gathering deficiencies
       identified in the Court’s Summary Judgment Order; and
               b.      No later than eighteen months from the effective date of agreement, a
       notice of EPA’s final action regarding the proposed TSCA section 8(a) rule.
       6.      Within 15 business days after taking each action required in Paragraph 5, EPA
shall send notice of such action to the Office of the Federal Register for review and publication.
       7.      If EPA determines that it cannot meet the deadlines in Paragraph 5 or anticipates
any delay to the times specified therein, EPA shall notify Plaintiffs in writing, including the
cause for delay, a description of its progress in carrying out the rulemaking proceeding, and the
length of time the agency anticipates for the delay.
       8.      The parties may agree to extend any deadlines contained in this Settlement
Agreement by mutual written consent.
       9.      If EPA fails to take action as set forth in Paragraph 5, Plaintiffs’ sole remedy
under this Settlement Agreement shall be to move for compliance with the Summary Judgment
Order, as modified by the Proposed Stipulation, in the Consolidated Cases. EPA does not waive
or limit any defense relating to litigating its compliance or lack of compliance with the Summary
Judgment Order except that it will not challenge the Court’s Summary Judgment Order as
modified by the Proposed Stipulation. The parties agree that contempt of court is not an available
remedy under this Settlement Agreement.
       10.     Nothing in this Settlement Agreement shall be construed to limit or modify the
discretion accorded EPA by TSCA, the Administrative Procedure Act, or by general principles
of administrative law, including the discretion to alter, amend or revise any responses and/or



                                            Page 3 of 17
        Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 14 of 27




actions contemplated by this Settlement Agreement. EPA’s obligation to take the actions set
forth in Paragraph 5 by the times specified therein does not constitute a limitation or
modification of EPA’s discretion within the meaning of this paragraph.
       11.     Any obligations of the United States to expend funds under this Settlement
Agreement are subject to the availability of appropriations in accordance with the Anti-
Deficiency Act, 31 U.S.C. § 1341. This Settlement Agreement shall not be construed to require
the United States to obligate or pay funds in contravention of the Anti-Deficiency Act,
31 U.S.C. § 1341.
       12.     The effective date of this Settlement Agreement will be the date on which it has
been executed by counsel for all Plaintiffs and EPA. The Settlement Agreement may be executed
in multiple original counterparts, each of which shall be deemed to constitute one Settlement
Agreement. The execution of one counterpart by any of the Plaintiffs or EPA shall have the same
force and effect as if that party had signed the other counterpart.
       13.     The undersigned representatives of the parties certify that they are fully
authorized by the party they represent to enter into and execute the terms and conditions of this
Settlement Agreement.




                                            Page 4 of 17
Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 15 of 27
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 16 of 27




FOR THE STATE OF CALIFORNIA:


Dated: June 7, 2021
                                   MEGAN K. HEY
                                   ELIZABETH B. RUMSEY
                                   Deputy Attorneys General
                                   State of California
                                   Office of the Attorney General
                                   300 South Spring Street, Suite 1702
                                   Los Angeles, CA 90013
                                   (213) 269-6344
                                   Megan.Hey@doj.ca.gov




                                 Page 6 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 17 of 27




FOR THE COMMONWEALTH OF MASSACHUSETTS:


Dated: June 7, 2021
                                   I. ANDREW GOLDBERG
                                   Assistant Attorney General
                                   Commonwealth of Massachusetts
                                   Office of the Attorney General
                                   One Ashburton Place, 18th Floor
                                   Boston, MA 02108
                                   (617) 963-2429
                                   andy.goldberg@mass.gov




                                 Page 7 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 18 of 27




FOR THE STATE OF CONNECTICUT:


Dated: June 7, 2021
                                   MATTHEW I. LEVINE
                                   Deputy Associate Attorney General
                                   SCOTT N. KOSCHWITZ
                                   Assistant Attorney General
                                   State of Connecticut
                                   Office of the Attorney General
                                   165 Capitol Avenue
                                   Hartford, CT 06106
                                   (860) 808-5250
                                   matthew.levine@ct.gov




                                 Page 8 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 19 of 27




FOR THE STATE OF HAWAII:


Dated: June 7, 2021
                                   WADE H. HARGROVE III
                                   Deputy Attorney General
                                   (admitted pro hac vice)
                                   Health and Human Services Division
                                   Department of the Attorney General
                                   465 South King Street, Room 200
                                   Honolulu, Hawaii 96813
                                   (808) 586-4070
                                   wade.h.hargrove@hawaii.gov




                                 Page 9 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 20 of 27




FOR THE STATE OF MAINE:


Dated: June 7, 2021
                                   KATHERINE TIERNEY
                                   Assistant Attorney General
                                   (admitted pro hac vice)
                                   Office of the Attorney General
                                   6 State House Station
                                   Augusta, ME 04333-0006
                                   (207) 626-8897
                                   katherine.tierney@maine.gov




                                 Page 10 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 21 of 27




FOR THE STATE OF MARYLAND:


Dated: June 7, 2021
                                   STEVEN J. GOLDSTEIN
                                   Special Assistant Attorney General
                                   Office of the Attorney General
                                   200 Saint Paul Place
                                   Baltimore, MD 21202
                                   (410) 576-6414
                                   sgoldstein@oag.state.md.us




                                 Page 11 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 22 of 27




FOR THE STATE OF MINNESOTA:


Dated: June 7, 2021
                                   PHILIP PULITZER
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   900 Town Square Tower
                                   445 Minnesota Street, Suite 900
                                   St. Paul, Minnesota 55101-2127
                                   (651) 757-1244
                                   philip.pulitzer@ag.state.mn.us




                                 Page 12 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 23 of 27




FOR THE STATE OF NEW JERSEY:


Dated: June 7, 2021
                                   LISA MORELLI
                                   Deputy Attorney General
                                   Division of Law
                                   Office of the Attorney General
                                   R.J. Hughes Justice Complex
                                   25 Market Street, P.O. Box 093
                                   Trenton, NJ 08625
                                   (609) 376-2708
                                   lisa.morelli@law.njoag.gov




                                 Page 13 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 24 of 27




FOR THE STATE OF OREGON:


Dated: June 7, 2021
                                   PAUL GARRAHAN
                                   Attorney-in-Charge
                                   STEVE NOVICK
                                   Special Assistant Attorney General
                                   Natural Resources Section
                                   Oregon Department of Justice
                                   1162 Court Street, N.E.
                                   Salem, Oregon 97301-4096
                                   (503) 947-4342
                                   paul.garrahan@doj.state.or.us
                                   steve.novick@doj.state.or.us




                                 Page 14 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 25 of 27




FOR THE STATE OF WASHINGTON:


Dated: June 7, 2021
                                   JONATHAN C. THOMPSON
                                   Assistant Attorney General
                                   Ecology Division
                                   Office of the Attorney General
                                   P.O. Box 40117
                                   Olympia, WA 98504-0117
                                   (360) 586-6740
                                   jonathan.thompson@atg.wa.gov




                                 Page 15 of 17
       Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 26 of 27




FOR THE DISTRICT OF COLUMBIA:


Dated: June 7, 2021
                                   ROBYN R. BENDER
                                   Deputy Attorney General
                                   Public Advocacy Division
                                   CATHERINE A. JACKSON
                                   Chief, Public Integrity Section
                                   DAVID S. HOFFMANN
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   441 Fourth Street N.W., Suite 650 North
                                   Washington, D.C. 20001
                                   (202) 442-9889
                                   david.hoffmann@dc.gov




                                 Page 16 of 17
Case 3:19-cv-00871-EMC Document 85 Filed 06/07/21 Page 27 of 27
